Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of May 17, 2010, by and between Dollar Financial Group, Inc., a
New York corporation (together with its successors and assigns), which is a
wholly owned subsidiary of Dollar Financial Corp., (collectively referred to
herein as “Company”) and Randall Underwood (the “Executive”).

WHEREAS, the Company and the Executive are parties to a certain amended and
restated employment agreement, dated as of May 15, 2008; and

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to accept employment by the Company upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:

1. Representations and Warranties. The Executive represents and warrants to the
Company that the Executive is not bound by any restrictive covenants and has no
prior or other obligations or commitments of any kind that would in any way
prevent, restrict, hinder or interfere with the Executive’s acceptance of
continued employment or the performance of all duties and services hereunder to
the fullest extent of the Executive’s ability and knowledge. The Executive
agrees to indemnify and hold harmless the Company for any liability the Company
may incur as the result of the existence of any such covenants, obligations or
commitments.

2. Term of Employment. The Company will continue to employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5 (if the Executive is employed by any subsidiary of the Company under
the terms of this Agreement, whether or not he is also employed by the Company,
any reference in this Agreement to the Executive’s employment by the Company
shall be deemed to include his employment by a subsidiary of the Company).

3. Duties and Functions.

(a) (1) The Executive shall be employed as Executive Vice President and Chief
Financial Officer of the Company and shall oversee, direct and manage all global
finance, accounting, planning and analysis, treasury, taxation, and
Sarbanes-Oxley compliance; SEC and Board reporting; corporate human resources
and global executive compensation and benefits; corporate investor and
shareholder relations; and management of the Chief Credit Officer and consumer
lending product management of the Company. The Executive will report directly to
the Chief Executive Officer of Dollar Financial Corp.

(2) The Executive agrees to undertake the duties and responsibilities inherent
in the position of Executive Vice President and Chief Financial Officer, which
may encompass different or additional duties as may, from time to time, be
assigned by the Chief Executive Officer (or senior most position of the Company)
or the Company’s Board of Directors (the “Board”), and the duties and
responsibilities undertaken by the Executive may be altered or modified from
time to time by the Chief Executive Officer (or senior most position of the
Company) or the Board. The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any change
thereof which may be adopted at any time by the Company.

(b) During the Employment Period, the Executive will devote his full time and
efforts to the business of the Company and will not engage in consulting work or
any trade or business for his own account or for or on behalf of any other
person, firm or corporation that competes, conflicts or interferes with the
performance of his duties hereunder in any way. The Executive may engage in
philanthropic or other charitable activities as well as serve as an officer or
board member for business investments that do not conflict or compete with the
Company’s business activities for reasonable periods of time each month so long
as such activities do not interfere with the Executive’s responsibilities under
this Employment Agreement.

4. Compensation.

(a) Base Salary. As compensation for his services hereunder, during the
Executive’s employment as Executive Vice President and Chief Financial Officer,
the Company agrees to pay the Executive a base salary at the rate of not less
than Five Hundred and Five Thousand Dollars ($505,000) per annum (as adjusted,
the “Base Salary”), payable in accordance with the Company’s normal payroll
schedule, or on such other periodic basis as may be mutually agreed upon. The
adjusted rate of Base Salary shall commence on the date of this Agreement. The
Company may withhold from any amounts payable under this Agreement such federal,
state or local taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

The Executive’s salary shall be subject to annual review, based on corporate
policy and contributions made by the Executive to the enterprise. To the extent
approved by the Board, increases will be deemed to take effect as of July 1 of
each year (and shall be retroactive to that date, as necessary under the
circumstances in a given year).

(b) Annual Bonus. The Executive will be eligible to receive an annual cash bonus
award with a target bonus of 90% of the Executive’s Base Salary (as defined
herein) in effect at the time such award is determined (the “Target Bonus”)
(with “Base Salary” for fiscal year 2010 deemed to be no less than $505,000),
but not to exceed 180% of the Executive’s Base Salary, with such leverage curve
and metrics determined by the Compensation Committee and as applicable to other
similarly situated senior executives of the Company. Said bonus is not
guaranteed and is contingent upon the Executive and the Company achieving
business unit and corporate goals as set by the Board or Compensation Committee.
The annual bonus shall be confirmed by the Board or Compensation Committee and,
to the extent a bonus is awarded, it shall be paid subsequent to the conclusion
of the Company’s annual audit, with a target payment date of seventy five
(75) days following the close of the relevant fiscal year of the Company but, in
any event, any such bonus will be paid for a given fiscal year within one
hundred and twenty (120) days of the closing of the fiscal year.

(c) Long Term Incentive Compensation.

(i) The Company acknowledges that it has implemented the Long Term Incentive
Plan (the “LTIP”) involving annual equity and cash awards to key employees.
Beginning with the Company’s fiscal year ending June 30, 2011, and provided that
the Executive remains eligible to participate in the LTIP, pursuant to its
terms, any award earned by the Executive under the LTIP shall consist of stock
options, restricted stock units and cash. The apportionment of any such award
earned under the LTIP shall be 20% non-qualified stock options, 40% restricted
stock units and 40% cash. The terms and conditions governing eligibility for,
entitlement to, and receipt of any award under the LTIP shall be governed by the
LTIP and the applicable award agreements. Subject to any eligibility
requirements, the Executive shall be entitled to participate in all such LTIP
programs at a level commensurate with his position within the Company and with
other comparable senior executives of the Company.

(ii) To the extent the Company establishes any additional programs or plans in
the future, the Executive shall be eligible to receive annual equity awards in
the Company based on such long term incentive compensation programs or plans for
key senior executive management, including but not limited to programs or plans
providing for awards of restricted stock, stock options, warrants, phantom stock
etc. in the Company as the Company may elect for the benefit of its employees at
any time during the Executive’s employment pursuant to this Agreement (subject
to the terms and conditions contained in any such programs or plans as are in
effect from time to time). Nothing herein shall be deemed to restrict or
prohibit the Company from introducing, modifying or terminating the LTIP or any
other incentive plans as it sees fit, to the extent permitted by applicable law.
The terms and conditions governing eligibility for, entitlement to, and receipt
of any options or other form of equity in the Company shall be governed by the
applicable long term incentive compensation plan agreements. Subject to any
eligibility requirements, the Executive shall be entitled to participate in such
incentive programs, other than the LTIP, at a level commensurate with his
position within the Company and with other comparable senior executives of the
Company.

(d) Deferred Compensation. The Executive shall be eligible to participate in the
Dollar Financial Corp. Deferred Compensation Plan, as in effect from time to
time, to the same extent as other comparable senior executives of the Company.

(e) Other Expenses. In addition to the compensation provided for above, the
Company agrees to pay or to reimburse the Executive during his employment for
all reasonable, ordinary and necessary, properly vouchered, business or
entertainment expenses incurred in the performance of his services hereunder in
accordance with Company policy in effect from time to time.

(f) Vacation. The Executive shall be allowed four (4) weeks of paid vacation
during each calendar year. To the extent that the Executive is unable to use his
accrued vacation leave in a given calendar year, he shall be permitted to carry
over his paid vacation leave and use it in subsequent years, and shall not
forfeit his accrued vacation leave.

(g) Car Lease/Allowance Agreement. During the term of his employment, the
Executive shall be entitled to a leased car provided to him at the Company’s
expense, provided that the monthly lease payment shall not exceed $2,000. The
Company shall also cover reasonable upkeep, repairs, insurance, mileage
overages, fuel and maintenance for the leased car, up to an annual amount as may
be established from time to time by the Company. During his employment under
this Agreement, the Executive shall be entitled to a new car lease no less than
every three years. Alternatively, the Executive may elect to receive a car
allowance of $2,000 per month and, in addition, the Company shall also pay for
reasonable upkeep, repairs, insurance, fuel and maintenance for the respective
car, up to an annual amount as may be established from time to time by the
Company.

(h) Fringe Benefits. In addition to his compensation provided by the foregoing,
the Executive shall be entitled to the benefits available generally to Company
executives and employees pursuant to Company programs, including, by way of
illustration, personal leave, paid holidays, sick leave, profit-sharing, 401(k)
plan, deferred compensation plan, retirement, disability, dental, vision, group
sickness, accident, life or health insurance programs of the Company which may
now or, if not terminated, shall hereafter be in effect, or in any other or
additional such programs which may be established by the Company, as and to the
extent any such programs are or may from time to time be in effect, as
determined by the Company and the terms hereof, subject to the applicable terms
and conditions of the benefit plans in effect at that time. Nothing herein shall
affect the Company’s ability to modify, alter, terminate or otherwise change any
benefit plan it has in effect at any given time, to the extent permitted by law.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to
Sections 4(e) and 4(g) and this Section 4(h) does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended from time to time, and its implementing regulations and
guidance (“Section 409A”) (A) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (B) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (C) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

(i) Retention Bonus.

(i) In recognition of the Executive’s prior and future service to the Company,
the Executive will be entitled to receive a bonus, to be paid at the rate of
$150,000 per year, less applicable tax withholding, payable in equal monthly
installments during the Executive’s lifetime on the first business day of each
month (the “Retention Bonus”) and, upon the Executive’s death, if the Executive
has remained married to his spouse on the date of this Agreement through his
date of death, such spouse will thereafter be entitled to receive $75,000 per
year, less applicable tax withholding, payable in equal monthly installments for
her lifetime on the first business day of each month (the “Survivor Benefit”),
if and when: (i) the Executive’s employment terminates for any reason on or
after June 30, 2011, in which case payments will commence in the month following
the effective date of the Separation from Service (as defined below); (ii) the
Executive’s employment is terminated by the Company without Cause (as defined
below) or by the Executive’s resignation with Good Reason (as defined below), in
which case payments will commence in the month following the expiration of the
Severance Period (as defined below); or (iii) the Executive’s employment
terminates by reason of his death or Disability (as defined below), in which
case Retention Bonus payments or Survivor Benefit payments, as applicable, will
commence in the month following the effective date of such termination by reason
of death or Disability.

(ii) In addition to the Retention Bonus and Survivor Benefit described in
Section 4(i)(i) above, the Executive will be entitled to receive a bonus, to be
paid at the rate of $50,000 per year, less applicable tax withholding, payable
in equal monthly installments during the Executive’s lifetime on the first
business day of each month (the “Incremental Retention Bonus”) and, upon the
Executive’s death, if the Executive has remained married to his spouse on the
date of this Agreement through his date of death, such spouse will thereafter be
entitled to receive $25,000 per year, less applicable tax withholding, payable
in equal monthly installments for her lifetime on the first business day of each
month (the “Incremental Survivor Benefit”), if and when: (i) the Executive’s
employment terminates for any reason on or after December 31, 2012, in which
case payments will commence in the month following the effective date of the
Separation from Service; (ii) the Executive’s employment is terminated by the
Company without Cause or by the Executive’s resignation with Good Reason, in
which case payments will commence in the month following the expiration of the
Severance Period; or (iii) the Executive’s employment terminates by reason of
his death or Disability, in which case Incremental Retention Bonus payments or
Incremental Survivor Benefit payments, as applicable, will commence in the month
following the effective date of such termination by reason of death or
Disability.

(iii) Notwithstanding the foregoing, if the Retention Bonus, Incremental
Retention Bonus, Survivor Benefit or Incremental Survivor Benefit has commenced
prior to a change in control, any unpaid Retention Bonus, Incremental Retention
Bonus, Survivor Benefit or Incremental Survivor Benefit shall be paid to the
Executive or his surviving spouse, as applicable, in the form of an actuarially
equivalent lump sum within 60 days following such change in control, with the
actual payment date within that time period within the Company’s sole
discretion. If the Retention Bonus, Incremental Retention Bonus, Survivor
Benefit or Incremental Survivor Benefit has not commenced as of the date of a
change in control, such benefits, as applicable, shall be paid in the form of an
actuarially equivalent lump sum within 60 days following the change in control,
with the actual payment date within that time period within the Company’s sole
discretion. Actuarial equivalence for purposes of the foregoing sentences will
be determined in good faith by the Compensation Committee using (i) an interest
rate equal to the average annual yield on a 30-year U.S. Treasury security for
the month in which the lump-sum payment will be made, and (ii) the mortality
table prescribed by the Secretary of the U.S. Treasury for the valuation of
lump-sum payment from qualified retirement plans. For purposes of this
Section 4(i), “change in control” shall mean a Change in Control as defined
below in Section 5(h), provided that such Change in Control constitutes a change
in the ownership or effective control of Dollar Financial Corp. or Dollar
Financial Group, Inc. (or both), or a change in the ownership of a substantial
portion of the assets of Dollar Financial Corp. or Dollar Financial Group, Inc.,
in each case within the meaning of Treas. Reg. § 1.409A-3(i)(5).

(iv) Notwithstanding anything herein to the contrary, (1) if the Executive
terminates his employment without Good Reason or the Company terminates the
Executive for Cause (and, in either case, such termination occurs prior to a
change in control and prior to June 30, 2011), neither the Executive nor his
surviving spouse shall be entitled to any Retention Bonus or Survivor Benefit
under Section 4(i)(i), and (2) if the Executive terminates his employment
without Good Reason or the Company terminates the Executive for Cause (and, in
either case, such termination occurs prior to a change in control and prior to
December 31, 2012), neither the Executive nor his surviving spouse shall be
entitled to any Incremental Retention Bonus or Incremental Survivor Benefit
under Section 4(i)(ii). Upon the consummation of any change in control, the
Retention Bonus, Incremental Retention Bonus, Survivor Benefit and Incremental
Survivor Benefit, if any, shall become non-forfeitable.

(v) If the payment of the Retention Bonus or Incremental Retention Bonus is
subject to the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor
provision), the portion of the Retention Bonus and Incremental Retention Bonus
(or the Survivor Benefit and Incremental Survivor Benefit if the Executive dies
after a Separation From Service) due to be paid to the Executive or his
surviving spouse prior to the earlier of the Executive’s death or the first
business day of the seventh calendar month following the month in which the
Separation From Service occurs shall be delayed and paid in a cash lump sum to
the Executive or his surviving spouse, as the case may be, at the earlier of the
Executive’s death or the first business day of the seventh calendar month
following the calendar month in which the date of the Separation From Service
occurs.

(j) Retiree Medical. In recognition of the Executive’s prior and future service
to the Company, the Executive and his spouse on the date of this Agreement (and
as long the Executive remains married to such spouse, or is married to such
spouse on the date of his death) will be entitled to retiree medical coverage
under the Company’s retiree medical plan, as in effect from time to time, if and
when: (i) the Executive’s employment terminates for any reason on or after
June 30, 2011; (ii) the Executive’s employment is terminated by the Company
without Cause (as defined below) or by the Executive’s resignation with Good
Reason (as defined below), in which case coverage will commence in the month
following the expiration of the Severance Period (as defined below); or
(iii) the Executive’s employment terminates by reason of his death or
Disability, in which case coverage will commence in the month following the
effective date of such termination by reason of death, or the expiration of the
Severance Period in the case of a termination by reason of Disability.
Notwithstanding anything herein to the contrary, if the Executive terminates his
employment without Good Reason or the Company terminates the Executive for Cause
(and, in either case, such termination occurs prior to a change in control and
prior to June 30, 2011), neither the Executive nor his surviving spouse shall be
entitled to any retiree medical coverage under this Section 4(j); upon the
consummation of any Change in Control, the right to receive retiree medical
coverage shall become non-forfeitable.

(k) Attached is Schedule X, which identifies a list of employment terms,
conditions and benefits unique to the Executive’s employment relationship with
the Company which shall at least be maintained, or improved for the benefit of
the Employee, for the term of this Agreement.

5. Employment Period; Termination.

(a) Employment Period. The Employment Period shall commence on the date of this
Agreement and shall continue until terminated pursuant to Section 5 of this
Agreement. For purposes of determining under Section 409A whether there has been
a “separation from service” with the meaning of Treasury
Regulation Section 1.409A-1(h) (or any successor regulation), the Executive
shall be deemed to have incurred a separation from service if his employment has
been terminated in accordance with Sections 5(b) through Section 5(h) hereof and
he is performing less than 50% of the average level of bona fide services he was
performing for the Company in the immediately preceding 36-month period
(“Separation From Service”).

(b) Termination By Executive Without Good Reason. Notwithstanding the provisions
of Section 5(a) above, the Executive may terminate the employment relationship
at any time for any reason by giving the Company written notice at least thirty
(30) days prior to the effective date of termination and such termination shall
not be deemed to be a breach by the Executive of this Agreement. The Company, at
its election, may (i) require the Executive to continue to perform his duties
hereunder for the full thirty (30) day notice period, or (ii) terminate the
Executive’s employment at any time during such thirty (30) day notice period,
provided that any such termination shall not be deemed to be a termination of
the Executive’s employment by the Company without Cause. Upon such termination,
the Executive shall be entitled to: (i) any Base Salary earned through the
effective date of termination that remains unpaid and any accrued but unpaid
vacation time, with any such amounts paid on the first regularly scheduled
payroll date following the effective date of termination; (ii) any bonus payable
pursuant to Section 4(b) with respect to any fiscal year which ended prior to
the effective date of the Executive’s termination of employment, which remains
unpaid, with such amount paid in the first regularly scheduled payroll date
following the effective date of termination or, if later, at the same time the
bonus would have been payable to the Executive under Section 4(b) hereof;
(iii) any reimbursement or payment due to the Executive on or prior to the date
of such termination which remains unpaid to the Executive pursuant to the terms
of Sections 4(d), 4(e), 4(f), 4(g) and/or 4(h), with any such payment being made
promptly following the effective date of termination but in no event later than
the date set forth in Section 4(h) or Section 4(k), as applicable; (iv) any
right, payment or benefit that accrued or became due to the Executive prior to
the date of such termination which remains unpaid to the Executive under Section
4(i) (Retention Bonus), if any, Section 4(c) (LTIP Awards), if any, or pursuant
to any applicable plans, programs, policies or arrangements of the Company or
any affiliate in which the Executive participated as of the effective date of
termination, including, without limitation, any plans or agreements relating to
the vested portion of any stock options, restricted stock or similar equity
interests awarded to the Executive prior to the date of such termination, or the
vested portion of any equity awards granted to the Executive prior to the date
of such termination in connection with any long-term incentive program in which
he has participated while employed by the Company or any of its affiliates (the
“Equity Awards”), and (v) any right, payment or benefit due or that becomes
payable under Section 5(i) (Section 280G of the Code), Section 19
(Indemnification) or Section 20 (Attorneys’ Fees and Expenses) (collectively
“Accrued and Other Obligations”). In addition, any Equity Awards (defined below)
and options subject to LTIP awards which are vested as of the effective date of
termination shall not be forfeited and, if applicable, shall remain exercisable
pursuant to their existing terms and conditions.

(c) Termination By Company For Cause. If the Executive’s employment is
terminated for “Cause,” the Executive will not be entitled to and shall not
receive any compensation or benefits of any type following the effective date of
termination. As used in this Agreement, the term “Cause” shall include but not
be limited to a termination for (i) a material breach of any promise or
obligation imposed under this Agreement, including, without limitation, a
refusal to substantially perform the Executive’s duties hereunder, except in the
event that the Executive becomes permanently disabled as set forth in
Section 5(e); (ii) material acts of embezzlement or misappropriation of funds,
regardless of whether the embezzlement or misappropriation involves funds or
assets of the Company or a third party; (iii) serious dereliction of fiduciary
obligation; (iv) conviction of a felony, plea of guilty or nolo contendere to a
felony charge or any criminal act involving moral turpitude; (v) a willful
unauthorized disclosure of confidential information belonging to the Company, or
entrusted to the Company by a client, customer, or other third party; (vi) an
intentional violation of any material Company rule, regulation or policy;
(vii) any willful act materially adverse to the interests of the Company or
reasonably likely to result in material harm to the Company or to bring the
Company into disrepute; (vii) engaging in behavior that would constitute grounds
for liability for harassment (as proscribed by the U.S. Equal Employment
Opportunity Commission Guidelines or any other applicable state or local
regulatory body) or other egregious conduct that violates laws governing the
workplace; provided, however, that “Cause” shall not be found to exist absent a
unanimous vote of the non-interested members of the Board of Directors (for
purposes of this Agreement, the term “non-interested members” shall be defined
as all of the members of the Board at the relevant time, excluding the
Executive), with the Executive being provided ten (10) days advance written
notice of the meeting of the Board at which such a vote is scheduled to be
taken, and the Executive and, at his election, counsel for the Executive being
permitted to address the Board on the issue of any alleged “cause” for
termination at such meeting.

(d) Termination By Company Without Cause. Upon thirty (30) days written notice,
the Company shall retain the right to terminate the Executive without cause. If
the Executive’s employment is terminated by the Company without cause, the
Executive shall be provided with the following severance package, contingent
upon the terms set forth below:

(i) The Executive shall continue to receive an amount equivalent to his base
salary for a period of twelve (12) months following the effective date of his
Separation From Service (the “Severance Period”), said amounts to be paid to the
Executive bi-weekly;

(ii) The Executive shall receive a payment for his annual bonus (as contemplated
under Section 4(b) of this Agreement), which shall be calculated by averaging
the amount of the annual bonuses received by the Executive for the prior two
years, and shall be paid out in equal monthly installments over the Severance
Period;

(iii) During the Severance Period, the Company shall continue to contribute to
the cost of the Executive’s health insurance coverage by contributing an amount
equal to the amount paid by the Company towards the health insurance premiums of
active Company employees towards the Executive’s COBRA premium, but only to the
extent that the Executive applies for and otherwise remains eligible for health
care continuation coverage under COBRA throughout the Severance Period;

(iv) During the Severance Period, the Company shall continue paying the premiums
or will reimburse the Executive for premiums paid for life and disability
insurance and other benefit programs that were in effect at the time of
termination and shall continue to pay the Executive his car lease/allowance
payment, in each case, in no event later than the date set forth in Section
4(h);

(v) During the Severance Period, the Executive shall continue to receive the
fringe benefits described on and in accordance with Exhibit X to this Agreement,
but only to the extent that such benefits may be continued during the Severance
Period in accordance with applicable law without any material adverse tax or
financial accounting or reporting consequences accruing to the Company, with
such payments and reimbursements being made no later than the date forth in
Exhibit X;

(vi) With respect to any Equity Award (including but not limited to stock
options, restricted stock or similar equity interests awarded to the Executive,
or equity awards granted to the Executive in connection with any long-term
incentive program, including the LTIP, in which he has participated as an
executive of the Company) (the “Equity Awards”)) in which the Executive has
vested as of the effective date of his termination, all such Equity Awards will
remain exercisable for a period beginning on the effective date of the
Executive’s termination and ending on the sooner of twelve (12) months from the
effective date of the Executive’s termination, the latest date upon which the
Equity Award would have expired by its original terms if the Executive had
remained employed indefinitely or the 10th anniversary of the original date of
grant of the Equity Award; and

(vii) The Accrued and Other Obligations.

The benefits and compensation described in Sections 5(d)(i) through (vii) that
the Executive shall receive is referred to jointly herein as the Severance
Compensation.

The Executive shall not be entitled to any Severance Compensation unless (i) the
Executive complies with all surviving provisions of any non-competition
agreement, non-solicitation agreement, confidentiality agreement or invention
assignment agreement signed by the Executive, and (ii) the Executive executes
and delivers to the Company after a notice of termination, and does not revoke,
a release in form and substance acceptable to the Company by which the Executive
releases the Company from any obligations and liabilities of any type
whatsoever, including those arising out of his employment, the termination of
employment, or under this Agreement, except for the Company’s obligations with
respect to the Severance Compensation, which release shall not affect the
Executive’s right to indemnification, if any, for actions taken within the scope
of his employment including reimbursement for all costs and attorneys fees
relating to litigation, judgments or awards, related to the Executive’s
performance of the duties and responsibilities of his position. The parties
hereto acknowledge that the Severance Compensation to be provided under this
Section 5(d) is to be provided in consideration for the above-specified release.

The Severance Compensation described in this Section 5(d) is intended to
supersede any other severance payment provided by any Company policy, plan or
practice. Therefore, to the extent that the Executive receives Severance
Compensation consistent with the terms of this Section, the Executive shall be
disqualified from receiving any severance payment under any other Company
severance policy, plan or practice.

(e) Termination for Executive’s Permanent Disability. To the extent permissible
under applicable law, in the event the Executive becomes permanently disabled
during employment with the Company, the Company may terminate this Agreement by
giving thirty (30) days notice to the Executive of its intent to terminate, and
unless the Executive resumes performance of the duties set forth in Section 3
within five (5) days of the date of the notice and continues performance for the
remainder of the notice period, this Agreement shall terminate at the end of the
thirty (30) day period. A termination due to the Executive’s Permanent
Disability shall be treated for all severance purposes as a Termination “Without
Cause,” and the Executive shall be entitled to receive all of the payments
identified in Section 5(d) of this Agreement, provided that he complies with the
terms and conditions set forth in Section 5(d). “Permanently disabled” or
“Disabled” for the purposes of this Agreement means the Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.

(f) Termination Due To Executive’s Death. In the event that the Executive dies
during the term of this Agreement, this Agreement shall terminate as of the date
of the Executive’s death. A termination due to the Executive’s death shall be
treated for all severance purposes as a Termination “Without Cause,” and the
Executive’s estate shall entitled to receive all of the Severance Compensation
identified in Section 5(d), provided that it complies with any applicable terms
and conditions set forth in Section 5(d). The Executive’s estate shall also be
entitled to receive any Accrued and Other Obligations.

(g) Termination by Executive for “Good Reason”. Subject to the provisions
outlined below, at any time after the date the Executive commences employment
under this Agreement, upon thirty (30) days’ written notice to the Company of
his intent to terminate the Agreement, the Executive shall have the right to
terminate his employment under this Agreement for “Good Reason” (as defined
below). For purposes of this Agreement, “Good Reason” is defined as any one of
the following:

(i) any failure by Company to pay the compensation and benefits provided for in
this Agreement or any other material breach by Company of any provision of this
Agreement, after written notice by the Executive to cure such failure or breach,
and failure by Company to cure, within a period of fifteen (15) days following
such written notice; or

(ii) any material adverse change in the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company made without the
Executive’s permission (other than a change due to the Executive’s Permanent
Disability or due to a need for accommodation), after written notice by the
Executive to cure such material adverse change and failure by Company to cure,
within a period of fifteen (15) days following such written notice, which
results in:



  (1)   a diminution in any material respect in the Executive’s position,
authority, duties, responsibilities or compensation, which diminution continues
in time over at least thirty (30) days, such that it constitutes an effective
demotion; or



  (2)   relocation of the Executive’s regular work address to a location more
than thirty (30) miles from its location at the commencement of the Employment
Term without the Executive’s written consent; or

(iii) failure on the part of the Company to include the Executive under any
applicable directors’ and officers’ insurance policy provided by the Company
after written notice by the Executive to secure such insurance coverage, and
failure by Company to cure, within a period of fifteen (15) days following such
written notice.

If the Executive terminates his employment for Good Reason in connection with a
Change in Control (as defined in Section 5(h) of this Agreement), then the
Executive shall, subject to the conditions set forth herein, receive the
compensation and benefits set forth in Section 5(h) applicable to termination of
the Executive’s employment in relation to a Change in Control. If the Executive
terminates his employment for Good Reason otherwise than in connection with a
Change in Control, then the Executive shall, subject to the conditions set forth
in Section 5(d), receive the compensation and benefits set forth in Section 5(d)
applicable to termination of the Executive’s employment by Company without
Cause.

(h) Termination Without Cause in Connection with a “Change of Control.” In the
event that, within eighteen (18) months of a “Change of Control,” as defined
below (with this time period being referred to as the “Change of Control
Period”), the Executive’s employment with the Company is either (a) terminated
by the Company without cause, or (b) terminated by the Executive for “Good
Reason”, then, in lieu of the severance benefits provided for in Section 5(d) of
this Agreement, the Executive shall be entitled to certain enhanced severance
benefits, contingent upon his compliance with the terms and conditions serving
as prerequisites to his eligibility for Severance Compensation set forth in
Section 5(d).  Under such circumstances, the Executive shall be entitled to the
following:

(i) Instead of twelve months of salary continuation, the Executive shall be
entitled to receive an additional six months of his base salary, so that the
Executive shall be entitled to receive a total of eighteen (18) months of salary
continuation, which shall be payable over the eighteen month period subsequent
to the effective date of the Separation From Service (the “Enhanced Severance
Period”); and

(ii) The Executive shall receive a bonus payment (as contemplated under Section
4(b) of this Agreement), which shall be calculated by averaging the amount of
the annual bonuses received by the Executive for the prior two years, and
multiplying this average by 1.5, and this bonus amount shall be payable in equal
monthly installments over the Enhanced Severance Period; and

(iii) Any LTIP award that is not an Equity Award will become fully vested as of
the day immediately prior to the termination of the Executive’s employment with
the Company, and with respect to any Equity Award: (x) to the extent that the
Executive has received or is eligible to receive any such Equity Awards that are
not otherwise fully exercisable and vested as of the termination date, such
Equity Awards will become fully vested as of the day immediately prior to the
termination of the Executive’s employment with the Company, and (y) all such
Equity Awards will thereafter become immediately exercisable for a
period beginning on the effective date of the Executive’s termination and ending
on the sooner of twelve (12) months from the effective date of the Executive’s
termination, the latest date upon which the Equity Award would have expired by
its original terms if the Executive had remained employed indefinitely or the
10th anniversary of the original date of grant of the Equity Award; and

(iv) The Executive shall be eligible to receive the Severance Compensation set
forth in Section 5(d)(iii), (iv), (v) and (vii) above.

For purposes of this Section, “Change of Control” shall mean, and be deemed to
have occurred upon: (i)  a sale or transfer of substantially all of the assets
of either Dollar Financial Corp. or Dollar Financial Group, Inc. in any
transaction or series of related transactions (other than sales in the ordinary
course of business); (ii) any merger, consolidation or reorganization to which
either Dollar Financial Corp. or Dollar Financial Group, Inc. is a party, except
for an internal reorganization or a merger, consolidation or reorganization in
which the Company is the surviving corporation and, after giving effect to such
merger, consolidation or reorganization, the holders of the Company’s
outstanding Common Stock (on a fully-diluted basis) immediately prior to the
merger, consolidation or reorganization will own, immediately following the
merger, consolidation or reorganization, capital stock holding a majority of the
voting power of the Company; (iii) any sale or series of sales of shares of the
capital stock of Dollar Financial Corp. by the holders thereof which results in
any person or group of  affiliated persons owning capital stock holding twenty
five percent (25%) or more of the voting power of Dollar Financial Group, Inc.
at the time of such sale or series of sales; (iv) a circumstance where any
individual, firm, corporation, limited liability company, partnership, sole
proprietorship, trust or other legally cognizable entity (“Person”) other than
an “Exempted Person” (as defined below) who or which, alone or together with any
affiliates or associates of that person, becomes the Beneficial Owner (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended from
time to time) of twenty-five percent (25%) or more of the voting securities of
Dollar Financial Corp. (including all securities or other interests in Dollar
Financial Corp. having by their terms ordinary voting power to elect members of
the Board of Directors of Dollar Financial Corp. collectively “Voting
Securities”) except as a result of (y) any acquisition of the Dollar Financial
Corp.’s Voting Securities by the Company, or (z) any acquisition of Dollar
Financial Corp’s Voting Securities directly from the Company, as authorized by
the Board; (v) any liquidation, dissolution or winding up of either Dollar
Financial Corp. or Dollar Financial Group, Inc.; (vi) any circumstance by which
the persons who constitute Dollar Financial Corp.’s Board of Directors as of the
date hereof cease for any reason to constitute a majority of the directors of
Dollar Financial Corp., unless the election or nomination for election of each
director who is not a director on the date hereof was approved by a vote of no
less than a two-thirds (2/3) of the directors then still in office who are
directors on the date hereof or are new directors approved by such vote; or
(vii) Dollar Financial Corp. ceases to be a company whose common stock is
publicly traded on a major United States stock exchange such as the NYSE or
NASDAQ.

For purposes of this Agreement, an “Exempted Person” shall be defined as:
(i) the Executive or any group (as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934) of which the Executive is a member; (ii) any
Person that controls (as defined in Rule 12b-2 of the Securities Exchange Act of
1934) the Company as of the date of this Agreement or any group of which any
such Person is a member; (iii) any corporation or other entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s Voting Securities; or (iv) any
employee benefit plan or related trust that is maintained or sponsored by the
Company or any of its subsidiaries, or any trustee or other fiduciary of the
Company or any Subsidiary.

The enhanced Severance Compensation described in this Section 5(h) is intended
to supersede any other severance payment provided by any Company policy, plan or
practice. Therefore, the Executive shall be disqualified from receiving any
severance payment under any other Company severance policy, plan or practice.

(i) Section 280G of the Code.

(i) General. All amounts payable to the Executive by the Company whether under
this Agreement or any other agreement, program or arrangement with the Company
(each, a “Payment”) will be made without regard to whether the deductibility of
such payments (considered together with any other entitlements or payments
otherwise paid or due to the Executive) would be limited or precluded by
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
without regard to whether such payments would subject the Executive to the
excise tax levied under Section 4999 of the Code; provided, however, that if the
Total After-Tax Payments (as defined below) paid to or on for the benefit of the
Executive would be increased by the limitation or elimination of one or more of
such Payments, then the Board will reduce or, or if necessary, eliminate any or
all Payments to the extent necessary to maximize the Total After-Tax Payments.

(ii) Measurements and Adjustments. The determination of the amount of the
payments and benefits paid and payable to the Executive and whether and to what
extent reduction or the elimination of any amounts payable are required to be
made will be made at the Company’s expense by a qualified independent
professional selected by the Company, which professional shall provide the
Executive and the Company with detailed supporting calculations with respect to
its determination within thirty (30) business days of the receipt of notice from
the Executive or the Company that the Executive has received or will receive a
payment that is potentially subject to Section 280G of the Code. Any
determination by the professional shall be binding upon the Company and the
Executive.

(iii) Underpayment or Overpayment. In the event of any underpayment or
overpayment to the Executive, the amount of such underpayment or overpayment
will be, as promptly as practicable, paid by the Company to the Executive or
refunded by the Executive to the Company, as the case may be.

(iv) Definitions. For purposes of this Agreement, the term “Total After-Tax
Payments” means the total of all “parachute payments” (as that term is defined
in Section 280G(b)(2) of the Code) made to or for the benefit of the Executive
(whether made hereunder or otherwise), after reduction for all applicable
federal taxes (including, without limitation, the tax described in Section 4999
of the Code).

(j) Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if Executive is a “specified employee” as determined
pursuant to Section 409A of the Code as of the date of the Executive’s
Separation From Service and if any payment or benefit provided for in this
Agreement or otherwise both (x) constitutes a “deferral of compensation” within
the meaning of Section 409A and (y) cannot be paid or provided in the manner
otherwise provided without subjecting the Executive to “additional tax”,
interest or penalties under Section 409A, then any such payment or benefit that
is payable during the first six months following Executive’s Separation From
Service shall be paid or provided to the Executive in a cash lump-sum on the
first business day of the seventh calendar month following the month in which
the Executive’s Separation From Service occurs. In addition, any payment or
benefit due upon a termination of Executive’s employment that represents a
“deferral of compensation” within the meaning of Section 409A shall only be paid
or provided to the Executive upon a Separation From Service (as defined in
Section 5(a) above). Notwithstanding anything to the contrary in this Section 5
or elsewhere, any payment or benefit under this Section 5, or otherwise, that is
exempt from Section 409A pursuant to Final Treasury
Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second taxable year of the
Executive following the taxable year of the Executive in which the Separation
From Service occurs; and provided further that such expenses are reimbursed no
later than the last day of the third taxable year following the taxable year of
the Executive in which the Separation From Service occurs. Finally, for the
purposes of this Agreement, amounts payable under Section 5 shall be deemed not
to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6.

(k) Continuing Obligations. The Executive acknowledges and agrees that the
non-competition and non-solicitation restrictions set forth in Sections 7 and 8
of this Agreement will remain in full force and effect for a period of twenty
four (24) months following the expiration of this Agreement or the termination
of his employment for any reason. Furthermore, the obligations imposed on the
Executive with respect to confidentiality, non-disclosure and assignment of
rights to inventions or developments in this Agreement or any other agreement
executed by the parties shall continue, notwithstanding the expiration or
termination of the employment relationship between the parties.

6. Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
termination of the Executive’s employment, or at any time the Company shall
request, the Executive shall return to the Company all such property of the
Company, without retaining any copies, summaries or excerpts of any kind or in
any format whatsoever. The Executive further agrees that should he discover any
Company property or Confidential Company Information in his possession after the
return of such property has been requested, the Executive agrees to return it
promptly to Company without retaining copies, summaries or excerpts of any kind
or in any format whatsoever.

7. Non-Competition. In consideration of the compensation and other benefits to
be paid to the Executive pursuant to this Agreement, the Executive agrees that
he will not, without prior written consent of the board of directors of Company,
for a period of twenty four (24) months after his termination of employment for
any reason:

(a) directly or indirectly engage in the United States, Canada or any other
country in which Company now or hereafter during the Executive’s period of
employment, conducts business, in any activity which, or any activity for any
enterprise or entity a material part of the business of which, is competitive
with the business conducted by Company at the time of termination or any
business that Company proposed to be conducted during the Executive’s employment
with the Company, either as an officer, director, employee, independent
contractor or as a 2% or greater owner, partner, or stockholder in a publicly
traded entity;

(b) directly or indirectly cause or request a curtailment or cancellation of any
significant business relationship that Company has with a current or prospective
vendor, business partner, supplier or other service or goods provider that would
have a material adverse impact on the business of Company or;

(c) directly or indirectly induce or attempt to influence any employee of
Company to terminate his or her employment with Company.

8. Non-Solicitation.

(a) During the Executive’s employment with the Company and for twenty four
(24) months after termination of his employment for any reason, the Executive
will not, directly or indirectly, on his/her own behalf or on behalf of any
third party, (i) target, recruit, solicit or induce, or attempt to induce, any
employees of the Company to terminate their employment with, or otherwise cease
their relationship with, the Company; or (ii) solicit, divert, reduce, take
away, or attempt to divert, reduce or take away, the business or patronage (with
respect to products or services of the kind or type developed, produced,
marketed, furnished or sold by the Company with which the Executive was
substantively involved during the course of his employment with the Company) of
any of the Company’s (A) clients, customers, franchisees, or accounts, or
(B) prospective clients, customers, franchisees or accounts, that were contacted
or solicited by the Executive within six (6) months prior to the date his
employment with the Company terminated.

(b) The Executive acknowledges and understands that, in the event of a breach or
threatened breach of this provision by the Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief to enforce
this provision, which shall be in addition to any other remedies available to
it, as well as an award of attorneys’ fees and costs to cover the expenses it
incurs in seeking to enforce this provision.

9. Protection of Confidential Information. The Executive agrees that all
information, whether or not in writing, relating to the business, technical or
financial affairs of the Company and that is generally understood in the
industry as being confidential and/or proprietary, is the exclusive property of
the Company. The Executive agrees to hold in a fiduciary capacity for the sole
benefit of the Company all secret, confidential or proprietary information,
knowledge, data, or trade secret (“Confidential Information”) relating to the
Company or any of its affiliates or their respective clients, which Confidential
Information shall have been obtained during his employment with the Company. The
Executive agrees that he will not at any time, either during the Term of this
Agreement or after its termination, disclose to anyone any Confidential
Information, or utilize such Confidential Information for his own benefit, or
for the benefit of third parties without written approval by an officer of the
Company. The Executive further agrees that all intellectual property, business
processes, proprietary forms, business plans, customer lists, memoranda, notes,
records, data, schematics, sketches, computer programs, prototypes, proprietary
franchise circulars or similar materials, or written, photographic, magnetic or
other documents or tangible objects compiled by the Executive or made available
to the Executive during the Term of his employment concerning the business of
the Company and/or its clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.

(a) Court-Ordered Disclosure. In the event that, at any time during his
employment with the Company or at any time thereafter, the Executive receives a
request to disclose all or any part of the trade secrets and other proprietary
and confidential information under the terms of a subpoena or order issued by a
court or by a governmental body, the Executive agrees to notify the Company
immediately of the existence, terms, and circumstances surrounding such request,
to consult with the Company on the advisability of taking legally available
steps to resist or narrow such request; and, if disclosure of such trade secrets
and other proprietary and confidential information is required to prevent the
Executive from being held in contempt or subject to other penalty, to furnish
only such portion of the trade secrets and other proprietary and confidential
information as, in the written opinion of counsel satisfactory to the Company,
the Executive is legally compelled to disclose, and to exercise the Executive’s
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to the disclosed trade secrets and other proprietary
and confidential information.

10. Intellectual Property.

(a) Disclosure of Inventions. The Executive will promptly disclose in confidence
to the Company all inventions, improvements, processes, products, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, Internet products and services, e-commerce products
and services, e-entertainment products and services, databases, mask works,
trade secrets, product improvements, product ideas, new products, discoveries,
methods, software, uniform resource locators or proposed uniform resource
locators (“URLs”), domain names or proposed domain names, any trade names,
trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that the Executive makes, conceives or first reduces to practice
or create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.

(b) Work for Hire; Assignment of Inventions. The Executive acknowledges and
agrees that any copyrightable works prepared by him within the scope of his
employment are “works for hire” under the Copyright Act and that the Company
will be considered the author and owner of such copyrightable works. The
Executive agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by him for the Company, or (iii) relate to the Company’s business or
current or anticipated research and development, will be the sole and exclusive
property of the Company and are hereby irrevocably assigned by the Executive to
the Company from the moment of their creation and fixation in tangible media.

(c) Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, the Executive hereby irrevocably transfers and
assigns to the Company: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention; and (ii) any and all “Moral Rights” (as defined below) that the
Executive may have in or with respect to any Invention. The Executive also
hereby forever waives and agrees never to assert any and all Moral Rights the
Executive may have in or with respect to any Invention, even after termination
of his work on behalf of the Company. “Moral Rights” mean any rights to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

(d) Assistance. The Executive agrees to assist the Company in every proper way
to obtain for the Company and enforce patents, copyrights, mask work rights,
trade secret rights and other legal protections for the Company’s Inventions in
any and all countries. The Executive will execute any documents that the Company
may reasonably request for use in obtaining or enforcing such patents,
copyrights, mask work rights, trade secrets and other legal protections. His
obligations under this section will continue beyond the termination of his
employment with the Company, provided that the Company will compensate him at a
reasonable rate after such termination for time or expenses actually spent by
him at the Company’s request on such assistance; provided such expenses shall be
paid to the Executive promptly but in no event later than the end of the
calendar year following the calendar year in which they are incurred. The
Executive appoints the Secretary of the Company as his attorney-in-fact to
execute documents on his behalf for this purpose.

11. Injunctive Relief. The Executive understands that, in the event of a breach
or threatened breach of this Agreement by the Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief, without
prior notice to the Executive and without the posting of a bond or other
guarantee, to enforce this Agreement. This provision is not a waiver of any
other rights which the Company may have under this Agreement, including the
right to recover attorneys’ fees and costs to cover the expenses it incurs in
seeking to enforce this agreement, as well as to any other remedies available to
it, including money damages.

12. Publicity. Neither party shall issue, without consent of the other party,
any press release or make any public announcement with respect to this Agreement
or the employment relationship between them. Following the date of this
Agreement and regardless of any dispute that may arise in the future, the
Executive and the Company jointly and mutually agree that they will not
disparage, criticize or make statements which are negative, detrimental or
injurious to the other to any individual, company or client, including within
the Company.

13. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns. In the event the Company is acquired, is a non surviving party in a
merger, or transfers substantially all of its assets, this Agreement shall not
be terminated and the transferee or surviving company shall be bound by the
provisions of this Agreement. The parties understand that the obligations of the
Executive are personal and may not be assigned by him.

14. Entire Agreement. This Agreement, and any Schedules attached hereto, contain
the entire understanding of the Executive and the Company with respect to
employment of the Executive and supersedes any and all prior understandings,
written or oral, including, without limitation, the Amended and Restated
Employment Agreement dated May 15, 2008 by and between the Company and the
Executive. This Agreement may not be amended, waived, discharged or terminated
orally, but only by an instrument in writing, specifically identified as an
amendment to this Agreement, and signed by all parties. By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement and that he voluntarily and knowingly
enters into said Agreement.

15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.

16. Governing Law and Submission to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law thereof.

17. Notices. Any notice provided for in this Agreement shall be provided in
writing. Notices shall be effective from the date of service, if served
personally on the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid. Notices shall be
properly addressed to the parties at their respective addresses identified below
or to such other address as either party may later specify by notice to the
other.

18. Venue. All legal actions arising under this Agreement shall be instituted
in, and both the Executive and the Company consent to jurisdiction within, the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law thereof. The parties agree that any legal proceeding, commenced
by one party against the other, shall be brought in any state or Federal court
having proper jurisdiction, within the Commonwealth of Pennsylvania. Both
parties submit to such jurisdiction, and waive any objection to venue and/or
claim of inconvenient forum.

19. Indemnification. In his capacity as a director, manager, officer, or
employee of the Company or serving or having served any other entity as a
director, manager, officer, or executive at the Company’s request, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s charter and by-laws, from and against any and all
losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) the Executive acted in good
faith and in a manner the Executive believed to be in, or not opposed to, the
best interests of the Company, and, with respect to any criminal proceeding, had
no reasonable cause to believe the Executive’s conduct was unlawful, and
(ii) the Executive’s conduct did not constitute gross negligence or willful or
wanton misconduct (and the Company shall also advance expenses as incurred to
the fullest extent permitted under applicable law, provided the Executive
provides an undertaking to repay advances if it is ultimately determined that
the Executive is not entitled to indemnification). The Company shall advance all
expenses incurred by the Executive in connection with the investigation,
defense, settlement or appeal of any civil or criminal action or proceeding
referenced in this Section, including but not necessarily limited to legal
counsel, expert witnesses or other litigation-related expenses. The Executive
shall be entitled to coverage under the Company’s directors and officers
liability insurance policy in effect at any time in the future to no lesser
extent than any other officers or directors of the Company. After the Executive
is no longer employed by the Company, the Company shall keep in effect the
provisions of this Section, which provision shall not be amended except as
required by applicable law or except to make changes permitted by law that would
enlarge the right of indemnification of the Executive. Notwithstanding anything
herein to the contrary, the provisions of this Section shall survive the
termination of this Agreement and the termination of the Period of Employment
for any reason.

20. Attorneys’ Fees and Expenses. In the event of any litigation between the
Executive and the Company concerning this Agreement, the prevailing party shall
be entitled to recover its costs and expenses, including reasonable attorney’s
fees.

21. No Mitigation. If an event triggering the Executive’s entitlement to
Severance Compensation occurs, the Executive need not seek other employment or
attempt in any way to reduce the amount of any payments or benefits to the
Executive by the Company under this Agreement. The amount of the Severance
Compensation shall not be reduced by any compensation earned by the Executive as
the result of any other employment, consulting relationship or other business
activity or engagement post-termination.

22. No Set-off. Except as reflected in Section 20(d) of this Agreement, the
Company’s obligations under this Agreement are absolute and unconditional, and
not subject to any set-off, counterclaim, recoupment, defense or other right
that the Company may have against the Executive.

23. Company Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company shall require any successor to all or
substantially all of the Company’s business or assets (whether direct or
indirect, and whether by purchase, reorganization, merger, share exchange,
consolidation, or otherwise) to expressly assume and agree to perform the
Company’s obligations under this Agreement to the same extent, and in the same
manner, as the Company would be required to perform if no such succession had
occurred. This Agreement shall be binding upon, and inure to the benefit of, any
successor to the Company.

24. Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c) The language in all parts of this Agreement will be construed, in all cases,
according to its fair meaning, and not for or against either party hereto. The
parties acknowledge that each party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.

(d) The obligations of Company under this Agreement, including its obligation to
pay the compensation provided for in this Agreement, are contingent upon the
Executive’s performance of the Executive’s obligations under this Agreement.

(e) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which will be deemed an original, and all
of which together shall be deemed to be one and the same instrument

[Signature page follows]

1

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties hereto
has caused this Agreement to be duly executed and delivered under seal, by its
authorized officers or individually, on the 17th day of May, 2010.

DOLLAR FINANCIAL GROUP, INC.
/s/ Jeffrey A. Weiss     
Jeffrey A. Weiss, Chairman & CEO

DOLLAR FINANCIAL CORP.

/s/ Jeffrey A. Weiss       
Jeffrey A. Weiss, Chairman & CEO

/s/ Randall L. Underwood
Randall L. Underwood

2

Schedule X

In accordance with Section 4(k) of the Amended and Restated Employment
Agreement, the following are additional employment terms, conditions and
benefits which, together with the remuneration detailed in Sections 4(a) through
4(h) of the Employment Contract, collectively shall constitute “Compensation” to
the Executive:

1. Housing Allowance – The Company will continue the present practice of paying
a housing allowance of $3,000 a month. This amount shall be grossed up annually
based on employee’s effective tax rates.

2. Life and Disability Payments – The Company has agreed to pay the annual
premiums for Life and Long Term Disability coverage for the employee as long as
the employee receives income from Dollar Financial. This amount shall be grossed
up annually based on the employee’s effective tax rates.

Except to the extent any expense, reimbursement or in-kind benefit provided
under this Schedule X does not constitute a “deferral of compensation” within
the meaning of Section 409A (A) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year, (B) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (C) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

3